Title: To Alexander Hamilton from Jeremiah Olney, 30 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir.
Custom-House,Providence 30th August 1792.

The importation into this District, made by Mr. Cutts of Ports-mouth, was on the 28th Day of May last, in the Ship Lark, Jno. Munro Master from Bordeaux. I do not recollect whether the Invoice specified the difference between Assignats and Specie; but the Duties (secured by Messrs. Clark & Nightingale, owners of the Lark) were calculated on the latter amount, being 1,487 Dollars and 35½ Cents, ascertained by the best Evidence which could then be obtained; and I well remember that, at the time the purchases were made, it appeared the Assignats had depreciated 33⅓ ⅌ Cent. There were no peculiar circumstances attending this Importation; nor were there any Ad Valorem Goods imported into this District from France, in April last.
I enclose my Return of Cash No. 108.
I have the Honr. to be &c.
Jereh. Olney Collr.
A. Hamilton Esquire
Secy. of the Treasury.
 